IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,
Plaintiff`,
Cr. ID. No. 1203020401

V¢.

IZIAH ASHLEY,

§§§/S\¢/S\J\J§/

Defendant.
Submitted: May 19, 2016
Decided: June 15, 2016
Upon Commissioner’s Report and Recommendation That
Defendant’s Motion for Postconviction Relief
Should be Denied
ADOPTED
_O`I§'IIER

This 15th day of June, 20l6, the Court has considered the Commissioner’s
Report and Recommendation, Defendant’s Motion for Postconviction Relief, and

the relevant proceedings be1ow.
On December 9, 20l4, Defendant Iziah Ashley filed a pro se motion for
postconviction relief. Subsequently, Defendant was assigned counsel. The motion
was referred to a Superior Court Commissioner in accordance with 10 D_el. C. §

5l2(b) and Superior Court Criminal Rule 62 for proposed findings of fact and

conclusions of law. On November 30, 2015, Defendant filed an Amended Motion

for Postconviction Relief. After the amended Rule 61 motion was submitted, the

Commissioner enlarged the record by directing Defendant’s Trial Counsel to

submit an Affidavit responding to Defendant’s ineffective assistance of counsel

claims. Defendant’s Trial Counsel submitted an Affidavit on January 19, 20l5.
On February 20, 2016, the State filed a response to the Defendant’s Amended
Motion for Postconviction Relief. On March ll, 2016, Defendant filed a Reply
Brief in support of his Amended Motion for Postconviction Relief. On April 8,
2016, the Commissioner issued the Report and Recommendation. The

Commissioner recommended that Defendant’s Motion for Postconviction Relief be

denied.

"Within ten days after filing of a Commissioner’s proposed findings of fact
and recommendations . . . any party may serve and file written objections."l On
April 13, 2016, Defendant requested an extension to file written objections to the
Commissioner’s Report and Recommendation. On April 29, 2016, Defendant filed
an Appeal from Commissioner’s Findings. On May 2, 2016, the State requested an
extension to file a response to the Defendant’s Appeal from Commissioner’s
Findings. On May 19, 2016, the State filed a response to the Defendant’s Appeal

from Commissioner’s Findings.

‘ super. ct crim R. ez(a)(s)(ii).

The Court has considered the Commissioner’s Report and Recommendation
as well as Defendant’s Appeal from Commissioner’s Findings, and the State’s
response. The Court holds that the Commissioner’s Report and Recommendation
dated April 8, 20l6, should be adopted for the reasons set forth therein. The
Commissioner’s findings are not clearly erroneous, are not contrary to law, and are
not an abuse of discretion.z

THEREFORE, the Court hereby accepts the Commissioner’s Report and

Recommendation in its entirety.

IT IS SO ORDERED.

 

2 super. cr. crim. R. 62(@1)(4)(1@.